            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     PINE BLUFF DIVISION

JULIA BLACKWELL                                             PLAINTIFF

v.                         No. 5:18-cv-41-DPM

WENDY KELLEY, Director of
the Arkansas Department of Correction                     DEFENDANT

                                ORDER
     Motion, NQ 74, denied without prejudice. The papers Blackwell
cites don't appear to contain social security numbers, dates of birth, or
other personal identifying information that requires sealing. NQ 68-72.
If Blackwell wants to redact papers she's filed, then she must print those
papers from PACER and redact any personal information with a black
marker. She may then submit the redacted papers with a motion to seal
the unredacted versions.
     So Ordered.



                                        D .P. Marshall Jr.
                                        United States District Judge
